                                   UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF WASHINGTON

  In re:                                                   Case No. 20-40054-BDL13
  Joseph Anthony Gent,
  Melody Jean Gent,                                        CHAPTER 13 PLAN

                                 Debtors.                  _X_ Original ___ Amended



 I.     Disclosure of Nonstandard Provisions and Plan’s Modification of Secured Debt:
      A. Does this plan contain any nonstandard provisions (check one)?
      _X_ Yes
      ___ No
      B. Does this plan limit the amount of a secured claim based on a valuation of the collateral for the claim
      (check one)?
      ___ Yes
      _X_ No
      C. Does this plan avoid a security interest or lien (check one)?
      ___ Yes
      _X_ No
 If the Debtor has either not indicated “yes” in the applicable section above or made no selection, any nonstandard
 provision or language in this plan purporting to limit the amount of a secured claim based on a valuation of the
 collateral or to avoid a security interest or lien is void. Even if the Debtor indicated “no” in Section 1.B or
 Section 1.C, the Debtor may seek to limit the amount of a secured claim based on a valuation of the collateral for
 the claim or avoid a security interest or lien through a motion or an adversary proceeding.

 II.  Means Test Result and Plan Duration:
 The Debtor is (check one):
 __X_ a below median income debtor with a 36 month applicable commitment period.
 _____ an above median income debtor with a 60 month applicable commitment period.

 The plan’s length shall not be less than the Debtor’s applicable commitment period unless the plan either provides
 for payment in full of allowed unsecured claims over a shorter period or is modified post-confirmation. If the
 Debtor is below median income, then the plan’s length shall automatically be extended up to 60 months after the
 first payment is due if necessary to complete the plan.

 III. Plan Payments to the Trustee:
 No later than 30 days after the order for relief, the Debtor shall commence making payments to the Trustee as
 follows:
     A. AMOUNT: $5,500 plus sale proceeds as outlined in paragraph X.G below
     B. FREQUENCY (check one):
     _X_ Monthly
     ___ Twice per month
     ___ Every two weeks
     __ Weekly
     C. TAX REFUNDS: The Debtor (check one):
     __ commits all tax refunds to funding the plan. Committed refunds shall be paid in addition to the plan
     payment amount stated above.
     _X_ does not commit all tax refunds to funding the plan.
     If no selection is made, tax refunds are committed.
     D. PAYMENTS: Plan payments shall be deducted from the Debtor’s wages unless otherwise agreed to by
           the Trustee or ordered by the Court.
     E. OTHER:____________________________________________________________________


 [Local Bankruptcy Form 13-4, eff. 12/17]                  1


Case 20-40054-BDL            Doc 17         Filed 01/21/20      Ent. 01/21/20 13:15:07            Pg. 1 of 9
 IV. Distribution of Plan Payments by the Trustee:
 Upon confirmation of the plan, the Trustee shall disburse funds received in the following order and creditors shall
 apply them accordingly, provided that disbursements for domestic support obligations and federal taxes shall be
 applied according to applicable non-bankruptcy law:
    A. ADMINISTRATIVE EXPENSES:
          1. Trustee: The percentage set pursuant to 28 U.S.C. § 586(e).
          2. Other administrative expenses: As allowed pursuant to 11 U.S.C. §§ 507(a)(2) or 707(b).
          3. The Debtor’s Attorney’s Fees: Pre-confirmation attorney’s fees and/or costs and expenses are
          estimated to be $4,000.00. $_0.00__ was paid prior to filing.
          Approved attorney compensation shall be paid as follows (check one):
          ____ Prior to all creditors.
          ____ Monthly payments of $_____.
          _X__ All remaining funds available after designated monthly payments to the following creditors:
          Secured claims provided for in paragraph IV.C. Funds to accumulate from first Plan payment.
          ____Other:___________________________________________________________________
          If no selection is made, approved compensation will be paid after the monthly payments specified in
          Sections IV.B and IV.C.

    B.    CURRENT DOMESTIC SUPPORT OBLIGATIONS:

                   Creditor                         Monthly Amount
                   NONE                             $_____

    C. SECURED CLAIMS: Only creditors holding allowed secured claims specified below or provided in
    Section X will receive payment from the Trustee. Unless ranked otherwise, payments to secured creditors
    will be disbursed at the same level. Secured creditors shall retain their liens until the earlier of payment of the
    underlying debt, determined under non-bankruptcy law, or discharge under 11 U.S.C. § 1328. Secured
    creditors shall not assess any late charges, provided payments from the plan to the secured creditor are
    current, subject to the creditor’s rights under state law if the case is dismissed.

    The interest rates in the plan control except that (a) a lower interest rate included in a creditor’s proof of claim
    shall control; and (b) the interest rate included in a creditor’s proof of claim for a claim secured by a mortgage
    or deed of trust on real property shall control, unless otherwise provided in Section X or ordered following an
    objection to a proof of claim or in an adversary proceeding. If the interest rate is left blank, the interest rate
    shall be 12% except that the interest rate for arrearages on claims secured by a mortgage or deed of trust on
    real property shall be 0%.

    For claims secured by personal property, the monthly payment amounts in the plan control.

    For claims secured by real property, the monthly payment amounts in the creditor’s proof of claim and notice
    of payment change control unless otherwise provided in Section X.

    If overall plan payments are sufficient, the Trustee may increase or decrease post-petition installments for
    ongoing mortgage payments, homeowner’s dues and/or real property tax holding accounts based on changes
    in interest rates, escrow amounts, dues and/or property taxes.

         1. Payments on Claims, or Non-Escrowed Post-petition Property Tax Holding Accounts, Secured Only
    by Security Interest in the Debtor’s Principal Residence (Interest included in payments at contract rate, if
    applicable):

 Ongoing Payments:
  Rank      Monthly Payment               Creditor                     Collateral
    1       $2,187                        BSI Financial Services       725 Morgan St., Vancouver, WA




 [Local Bankruptcy Form 13-4, eff. 12/17]                    2


Case 20-40054-BDL             Doc 17       Filed 01/21/20          Ent. 01/21/20 13:15:07             Pg. 2 of 9
 Cure Payments:
         Monthly                                                                    Arrears to be     Interest
 Rank Payment           Creditor                   Collateral                       Cured             Rate
  4      $175 *         BSI Financial Services     725 Morgan St.                   $100,500          0%
                                                   Vancouver, WA

        * Plus all available funds as per paragraph X.A below.

          2. Payments on Claims, or Non-Escrowed Post-petition Property Tax Holding Accounts, Secured
      by Real Property Other than the Debtor’s Principal Residence:

 Ongoing Payments:
        Monthly                                                                                       Interest
 Rank Payment           Creditor                   Collateral                                         Rate
  2     $105            Clark County           Land parcel on Morgan Rd., Vancouver, WA               n/a

  2       $193          Clark County           30919 NE Springhill, Yacolt, WA                        n/a

  2       $116          Clark County           30919 NE Springhill, Yacolt, WA                        n/a

  2       $725          Multnomah County       6704 NE 47th Ave., Portland, OR                        n/a

 Cure Payments:
         Monthly                                                                    Arrears to be     Interest
 Rank Payment           Creditor                   Collateral                       Cured             Rate
  3      $300 *         Clark County           Land parcel on Morgan Rd.            $10,784           12%
                                               Vancouver, WA

  3       $300 *        Clark County           30919 NE Springhill, Yacolt, WA $13,123                12%

  3       $300 *        Clark County           Springhill Acreage, Yacolt, WA       $8,253            12%

  3       $300 *        Multnomah County       6704 NE 47th Ave., Portland, OR      $75,056           16%

        * Plus all available funds as per paragraph X.A below.

          3.   Payments on Claims Secured by Personal Property:

                a. 910 Collateral:
 The Trustee shall pay the contract balance stated in the allowed proof of claim for a purchase-money security
 interest in any motor vehicle acquired for the personal use of the Debtor within 910 days preceding the filing date
 of the petition or in other personal property acquired within one year preceding the filing date of the petition as
 specified below. The Debtor stipulates that pre-confirmation adequate protection payments shall be paid by the
 Trustee in the amounts stated as the “Pre-Confirmation Adequate Protection Monthly Payment” or, if blank, in
 the amounts stated as the “Monthly Payment” as specified below after the creditor files a proof of claim.
                                                                           Pre-Confirmation
           Monthly                                                         Adequate Protection         Interest
 Rank Payment             Creditor         Collateral                      Monthly Payment             Rate
  ____ $_____             NONE             ________________                $_______                    ____%

               b. Non-910 Collateral:
 The Trustee shall pay the value of collateral stated in the proof of claim, unless otherwise provided in Section X
 or ordered following a timely objection to a proof of claim or in an adversary proceeding, for a security interest in
 personal property which is non-910 collateral. The Debtor stipulates that pre-confirmation adequate protection
 payments shall be paid by the Trustee in the amounts stated as the “Pre-Confirmation Adequate Protection


 [Local Bankruptcy Form 13-4, eff. 12/17]                   3


Case 20-40054-BDL             Doc 17       Filed 01/21/20         Ent. 01/21/20 13:15:07             Pg. 3 of 9
 Monthly Payment” or, if blank, in the amounts stated as the “Monthly Payment” as specified below after the
 creditor files a proof of claim.
                                         Debtor’s                      Pre-Confirmation
           Monthly                       Value of                      Adequate Protection       Interest
 Rank Payment            Creditor        Collateral Collateral         Monthly Payment           Rate
 ____      $________ NONE                _______      $_________       $_____                    ____%

     D. PRIORITY CLAIMS: Payment in full, on a pro rata basis, of filed and allowed claims entitled to
     priority in the order stated in 11 U.S.C. § 507(a).

     E. NONPRIORITY UNSECURED CLAIMS: No funds shall be paid to nonpriority unsecured creditors
     until all secured, administrative and priority unsecured creditors are paid in full, provided that no claim shall
     be paid before it is due. The Trustee shall pay filed and allowed nonpriority unsecured claims as follows
     (check one):
     _X__ 100%
     ____ At least $_0_.

     The Trustee shall pay the following specially classified nonpriority unsecured claims prior to other
     nonpriority unsecured claims:
                                     Amount of         Percentage             Reason for Special
     Rank Creditor                  Claim              To be Paid             Classification
     ____     NONE                  $________          _____%                 ____________


 V. Direct Payments to be made by the Debtor and not by the Trustee:
 The following claims shall be paid directly by the Debtor according to the terms of the contract or support or
 withholding order, and shall receive no payments from the Trustee. (Payment stated shall not bind any party.)

     A. DIRECT PAYMENT OF DOMESTIC SUPPORT OBLIGATIONS:

 Creditor                   Current Monthly Support Obligation             Monthly Arrearage Payment
 NONE _____                 $________                                      $_____

     B. OTHER DIRECT PAYMENTS:

 Creditor                   Nature of Debt                        Amount of Claim             Monthly Payment
 James Tabler               Mortgage (6704 NE 47th)               $54,000                     $540

 VI. Secured Property Surrendered:
 The secured property described below will be surrendered to the following named creditors on confirmation. The
 Debtor requests that upon confirmation, each creditor (including successors and assigns) to which the Debtor is
 surrendering property pursuant to this section be granted relief from the stays of 11 U.S.C. §§ 362(a) and 1301(a)
 to enforce its security interest against the property including taking possession and sale.

          Creditor                                                Property to be Surrendered
          NONE

 VII. Executory Contracts and Leases:
 The Debtor will assume or reject executory contracts or unexpired leases as specified below. Assumption will be
 by separate motion and order, and any cure and/or continuing payments will be paid directly by the Debtor under
 Section V, unless otherwise specified in the plan. Any executory contract or unexpired lease not assumed
 pursuant to 11 U.S.C. §365(d) is rejected. If rejected, upon confirmation the creditor is granted relief from the
 stays of 11 U.S.C. §§362(a) and 1301(a) with respect to the property which is the subject of the rejected contract
 or lease, and any allowed unsecured claim for damages shall be paid under Section IV.E.

          Contract/Lease                                              Assumed or Rejected

 [Local Bankruptcy Form 13-4, eff. 12/17]                   4


Case 20-40054-BDL             Doc 17       Filed 01/21/20         Ent. 01/21/20 13:15:07             Pg. 4 of 9
          NONE

 VIII. Property of the Estate:
 Property of the estate is defined in 11 U.S.C. § 1306(a). Unless otherwise ordered by the Court, property of the
 estate in possession of the Debtor on the petition date shall vest in the Debtor upon confirmation. However, the
 Debtor shall not lease, sell, encumber, transfer or otherwise dispose of any interest in real property or personal
 property without the Court’s prior approval, except that the Debtor may dispose of unencumbered personal
 property with a value of $10,000 or less without the Court’s approval. Property (including, but not limited to,
 bonuses, inheritances, tax refunds or any claim) acquired by the Debtor post-petition shall vest in the Trustee and
 be property of the estate. The Debtor shall promptly notify the Trustee if the Debtor becomes entitled to receive a
 distribution of money or other property (including, but not limited to, bonuses, inheritances, tax refunds or any
 claim) with a value in excess of $2,500, unless Section X specifically provides for the Debtor to retain the money
 or property.

 IX. Liquidation Analysis Pursuant to 11 U.S.C. § 1325(a)(4):
 The liquidation value of the estate is $solvent estate - see paragraph X.H . To obtain a discharge, the Debtor must
 pay the liquidation value or the total of allowed priority and nonpriority unsecured claims, whichever is less.
 Under 11 U.S.C. §§ 1325(a)(4) and 726(a)(5), interest on allowed unsecured claims under Section IV.D and IV.E
 shall be paid at the rate of 2% per annum from the petition date (no interest shall be paid if left blank).

 X. Nonstandard Provisions:
 All nonstandard provisions of this plan are set forth in this section and separately numbered. Any nonstandard
 provision placed elsewhere in this plan is void. Any modifications or omissions to the form plan not set forth in
 this section are void.

 A. In addition to equal monthly payments pursuant to ¶IV.C. Clark County (3 claims), Multnomah County, and
 BSI Financial shall receive all available funds after attorney fees and administrative expenses in order of rank
 prior to any payment to priority or unsecured creditors.
 B. Debtor anticipates plan will run approximately 36 months.
 C. The mortgage payment set forth in ¶IV.C.1. shall begin with the trustee’s regular disbursement for February,
 2020 and shall be applied by BSI Financial as the payment due on March 1, 2020. Mortgage payments due prior
 to March 1, 2020 shall be added to the pre-petition arrearage and paid as per ¶IV.C.1.
 D. The balance of the filing fee, $210, shall be paid from the plan payments prior to all creditors other than the
 trustee’s administrative fees.
 E. Any claim filed by a mortgage creditor for post-petition fees shall be paid from available funds only after all
 attorney fees have been paid in full.
 F. Section III.C is modified as follows: Debtor shall pay into the plan each year any tax refund received to the
 extent the refund exceeds $2,500. Such tax refund payments are in addition to the regular monthly plan payments
 stated in ¶III.A above.
 G. Section VIII is modified as follows: Debtors shall sell or refinance their real property at 6704 NE 47 th Ave.,
 Portland, OR by January 31, 2023 and shall pay directly from closing, funds sufficient to pay all creditors secured
 by the subject property remaining in the plan. Secured creditors are BSI Financial, City of Portland, and
 Multnomah County. Debtors shall also pay to the chapter 13 trustee for distribution through the Plan, non-
 exempt proceeds to the extent required by the chapter 13 trustee’s payoff quote to pay all allowed claims in full
 (100%). The debtors shall obtain the chapter 13 trustee’s approval prior to any sale or refinance and to obtain that
 approval, provide copies to the chapter 13 trustee of a preliminary closing statement and title report. If the
 debtors receive the chapter 13 trustee’s approval, the debtors do not need to also obtain a court order authorizing
 the sale due to the confirmation of this plan. If the chapter 13 trustee denies the debtors’ request to sell or
 refinance, the debtor is not precluded from submitting the request to the court. The debtors shall provide the
 chapter 13 trustee with a copy of the final closing statement within 15 days following the close of the sale or
 refinance.
 H. Section IX is modified as follows: Due to the equity in Debtors’ real property, the liquidation value for plan
 paragraph IX would be sufficient to pay all claims in full. Debtors shall pay into the plan any non-exempt portion
 of the tax refunds / proceeds from claims listed on Schedule B upon receipt.



 [Local Bankruptcy Form 13-4, eff. 12/17]                   5


Case 20-40054-BDL            Doc 17        Filed 01/21/20        Ent. 01/21/20 13:15:07            Pg. 5 of 9
 By filing this plan, the attorney for the Debtor(s) or the Debtor(s) if not represented by an attorney certify that the
 wording and order of the provisions in this plan are identical to those contained in Local Bankruptcy Form 13-4,
 other than any nonstandard provisions included in Section X.

 /s/ Todd Trierweiler 27845           /s/ Joseph Anthohy Gent                    1/20/2020
 Attorney for Debtors                 DEBTOR                                     Date

 1/20/2020                            /s/ Melody Jean Gent                       1/20/2020
 Date                                 DEBTOR                                     Date




 [Local Bankruptcy Form 13-4, eff. 12/17]                    6


Case 20-40054-BDL             Doc 17        Filed 01/21/20         Ent. 01/21/20 13:15:07              Pg. 6 of 9
Todd Trierweiler WSB 27845
4721 NE 102nd Avenue
Portland, OR 97220
503-253-7777


                            CERTIFICATE OF SERVICE BY MAIL

I hereby certify that on     January 21, 2020                  , I mailed a true and correct copy of

   Chapter 13 Plan     , certified as such by me, either electronically or in a sealed envelope, with

postage prepaid, deposited in the post office in Portland, Oregon addressed to the following:

Joseph A. Gent
Melody Jean Gent
725 SE Morgan Rd.
Vancouver WA 98664

All creditors on the attached mailing matrix




The following parties were served electronically:

Michael G Malaier, Chapter 13 Trustee
Tacoma, WA

US Trustee
Seattle, WA


DATED:        January 21, 2020



                                                              /s/ Todd Trierweiler
                                                             for
                                                             Todd Trierweiler WSB #27845
                                                             ATTORNEY FOR DEBTOR




  Case 20-40054-BDL        Doc 17      Filed 01/21/20     Ent. 01/21/20 13:15:07       Pg. 7 of 9
Label Matrix for local noticing         U.S. Bankruptcy Court                           Asset Acceptance, LLC
0981-3                                  1717 Pacific Avenue                             c/o Corporation Service Co. RA
Case 20-40054-BDL                       Suite 2100                                      1127 Broadway St. NE
Western District of Washington          Tacoma, WA 98402-3233                           Suite 310
Tacoma                                                                                  Salem OR 97301-1139
Mon Jan 13 15:50:15 PST 2020
BSI Financial Services                  Bank of America                                 Cach LLC / Collect America
POB 517                                 POB 851001                                      4340 D Monaco St.
Titusville PA 16354-0517                Dallas TX 75285-1001                            2nd Flr.
                                                                                        Denver CO 80237


Chase Bank                              Citibank / Citicards CBNA                       (p)CITY OF PORTLAND
POB 94014                               701 E. 60th St. N.                              OFFICE OF CITY ATTORNEY
Palatine IL 60094-4014                  Sioux Falls SD 57104-0493                       RM 430
                                                                                        1221 SW 4TH AVE
                                                                                        PORTLAND OR 97204-1991

Clark County District Court             Clark County Superior Court                     Clark County Superior Court
No. 142040150                           No. 122047506                                   No. 14-9-04704-4
1200 Franklin St.                       1200 Franklin St.                               1200 Franklin St.
Vancouver WA 98660-2812                 Vancouver WA 98660-2812                         Vancouver WA 98660-2812


Clark County Superior Court             Clark County Tax Collector                      Clark County Treasurer
No. 1420404850                          POB 9808                                        1300 Franklin St.
1200 Franklin St.                       Vancouver WA 98666-8808                         Second Floor
Vancouver WA 98660-2812                                                                 Vancouver WA 98660-2865


Estate of Dorothy Beardshear            (p)BANK OF AMERICA                              Fairfield Acceptance
c/o Nancy Chappell, Executor            PO BOX 982238                                   10750 W. Charleston
POB 542                                 EL PASO TX 79998-2238                           Suite 130
Washougal WA 98671-0542                                                                 Las Vegas NV 89135-1049


(p)INTERNAL REVENUE SERVICE             IRS-Insolvency Unit                             JP Morgan Chase & Co.
CENTRALIZED INSOLVENCY OPERATIONS       POB 7346                                        CT Corporation System, RA
PO BOX 7346                             Philadelphia PA 19101-7346                      505 Union Ave. SE, #120
PHILADELPHIA PA 19101-7346                                                              Olympia WA 98501-1474


JP Morgan Chase Bank, NA                James Tabler                                    Justin LeBrun
270 Park Ave.                           8928 NW 8th Way                                 No. 18CV57366
New York NY 10017-7924                  Camas WA 98607                                  c/o 5200 SW Macadam Ave., #500
                                                                                        Portland OR 97239-3806


Lotus Law Group                         Michael Terepka                                 Michelle R. Ghidotti, Esq
No. 18CV57366                           No. 18CV57366                                   as Successor Trustee
5200 SW Macadam Ave., #500              c/o 5200 SW Macadam Ave., #500                  No. 19-2596
Portland OR 97239-3806                  Portland OR 97239-3806                          Seattle WA 98115-2061


Michelle R. Ghidotti, Esq               Midland Credit Management                       Midland Funding LLC
c/o Gary Krohn, Reg. Agent              8875 Aero Drive, Suite 200                      8875 Aero Dr., Ste. 200
No. 19-2596                             San Diego CA 92123-2255                         San Diego CA 92123-2255
9725 3rd Ave. NE, #600
Seattle WA 98115-2061
                  Case 20-40054-BDL   Doc 17     Filed 01/21/20          Ent. 01/21/20 13:15:07     Pg. 8 of 9
Multnomah County Circuit Court                       Multnomah County Property Tax                        ODR-Bankruptcy
No. 18CV57366                                        Assessment and Collections                           955 Center St., NE, #353
1021 SW 4th Ave                                      PO Box 2716                                          Salem OR 97310-0001
Portland OR 97204-1113                               Portland OR 97208-2716


Peace Health Medical Group                           (p)PORTFOLIO RECOVERY ASSOCIATES LLC                 Southwest Environmental Agency
1115 SE 164th Ave., Department                       PO BOX 41067                                         11815 NE 99th St.
Vancouver WA 98683-9324                              NORFOLK VA 23541-1067                                Suite 129
                                                                                                          Vancouver WA 98682-2394


Tracy Reeve, City Attorney                           US Bancorp Center                                    United States Trustee
City of Portland                                     800 Nicollet Mall                                    700 Stewart St Ste 5103
1221 SW 4th Ave., Suite 430                          Minneapolis MN 55402-2511                            Seattle, WA 98101-4438
Portland OR 97204-1900


Wyndham Vacation Resorts                             Joseph Anthony Gent                                  Melody Jean Gent
POB 150                                              725 SE Morgan Rd.                                    725 SE Morgan Rd.
Scottsdale AZ 85252-0106                             Vancouver, WA 98664-1759                             Vancouver, WA 98664-1759



Michael G. Malaier                                   Todd Trierweiler
2122 Commerce Street                                 Todd Trierweiler & Associates
Tacoma, WA 98402-3002                                4721 NE 102nd Ave
                                                     Portland, OR 97220-3339




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


City of Portland                                     (d)City of Portland                                  (d)City of Portland
Office of Management & Finance                       Office of Management & Finance                       Revenue Bureau - Liens Section
License & Tax Division                               POB 8834                                             POB 8834
111 SW Columbia St., Suite 600                       Portland OR 97207                                    Portland OR 97207
Portland OR 97201-5840

(d)City of Portland                                  FIA Card Services                                    IRS
c/o Tracy Reeve, City Attorney                       POB 982238                                           Special Procedures
1221 SW 4th Ave., Suite 430                          El Paso TX 79998-2238                                915 2nd Ave. M\S 244
Portland OR 97204                                                                                         Seattle WA 98174


Portfolio Recovery Assoc.                            (d)Portfolio Recovery Associates                     (d)Portfolio Recovery Associates,
POB 12914                                            120 Corporate Blvd., #100                            120 Corporate Blvd., #100
Norfolk VA 23541                                     Norfolk VA 23502                                     Norfolk VA 23502



End of Label Matrix
Mailable recipients     43
Bypassed recipients      0
Total                   43

                  Case 20-40054-BDL              Doc 17       Filed 01/21/20          Ent. 01/21/20 13:15:07          Pg. 9 of 9
